Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 02/11/2020 of provisional application No. 62/975,146 is acknowledged as required by 35 U.S.C. 119.

Response to Amendment
Claims 2-20 were previously pending. Claim 2 is amended. 

Reason for Allowance
Claim 2 is allowed.
Claim 2 is allowed for disclosing “the fifth portion … extends around the circumference of the ring structure, and is sloped such that a thickness of the carrier ring between the fifth portion and the top surface increases with increasing distance from a center of the ring structure”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.
The closest prior art to the claimed invention of claim 2 are Breiling at al. (US Publication No. 2018/0122685) and Ramalingam et al. (US Publication No. 2021/0062325).
Breiling et al. teaches a carrier ring (annular shaped ring 132-2 shown in Fig. 9) for supporting a substrate (par. 0056: the ring 132-2 includes a first annular notch 330 that at least partially lies underneath a radially outer edge of the substrate 18) during semiconductor processing operations (par. 0004: deposit, etch or treat film on a substrate), the carrier ring comprising a ring structure having an inner diameter (ID) and an outer diameter (OD), wherein: the ring structure has a cross-sectional profile having (see reproduced and annotated Fig. 10 below) at least a first portion (1st), a second portion (2nd), a third portion (3rd), a fourth portion (4th, bottom surface), and a fifth portion (5th), the ring structure has a top surface that connects with the first portion, the first portion connects with the second portion, the second portion connects with the third portion, the third portion connects with the fourth portion, the fourth portion connects with the fifth portion, the third portion defines the inner diameter, the second portion is located between planes defined by the top surface and the fourth portion, and the fifth portion is at an acute angle (angle a) relative to the top surface, (compare D1 and t1 with D2 and t2); but in device of Breiling et al. the claimed fifth portion of the profile does not extend around the circumference of the ring structure.
    PNG
    media_image1.png
    540
    1228
    media_image1.png
    Greyscale

In device of Ramalingam et al. (reproduced and annotated Fig. 2 below) the fifth portion of the profile of the ring structure extends around the circumference of the ring structure, but a thickness of the carrier ring between the fifth portion and the top surface decreases with increasing distance from a center of the ring structure.
    PNG
    media_image2.png
    555
    796
    media_image2.png
    Greyscale

Claims 3-20 are allowed due to dependency on allowed claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723